Citation Nr: 1435934	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder, evaluated as 50 percent disabling for the period from November 22, 2002 until October 11, 2006.

2.  Entitlement to a higher rating for PTSD with depressive disorder, evaluated as 70 percent disabling for the period beginning October 12, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD, evaluated as 50 percent disabling, effective November 22, 2002.  A July 2012 decision increased his disability evaluation to 70 percent, effective October 2006.  

The Veteran submitted a timely December 2006 notice of disagreement (NOD) to the September 2006 rating decision.  He was provided a statement of the case (SOC) on May 31, 2008, which informed him that he must file his appeal (VA Form 9) within 60 days from the date of the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  A review of the records shows that he did not file a formal appeal within the allotted time frame.  

The Veteran was provided a VA psychiatric examination in July 2008, a few days prior to the deadline for submitting his formal appeal.  In an October 2008 letter, he expressed his belief that the July 2008 VA examination should have changed the due date of his formal appeal.  He requested an update on the status of his appeal in April 2009.  He was issued an SOC in May 2009.  In June 2009, he was notified that a May 2009 rating decision added depressive disorder to the 50 percent rating evaluation.  He then submitted an April 2010 NOD, and was issued an SOC in April 2011.  He perfected his appeal with a timely VA Form 9 in June 2011.  

Although the Veteran did not submit a timely Form 9 following the May 2008 SOC, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Thus, the Board has accepted jurisdiction of the issue listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Virtual VA and VBMS files have been reviewed. 


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran was afforded a VA compensation and pension examination in July 2008.  The record contains VA outpatient treatment records up to April 2012.  A November 2011 statement from a VA psychiatrist opines that the Veteran's PTSD has not improved with aggressive treatments such as psychotherapy, medication, and group therapy.  Rather, the VA psychiatrist warned that the condition has gotten worse in recent years, and that he believed the Veteran was at risk for losing his job.

In July 2012, the Veteran submitted a statement indicating that his condition has worsened.  He stated, in part, that his family members are afraid he will hurt them.  He reported that he has difficulty functioning in his occupation as a security guard, and is afraid he will shoot someone.  Although the RO increased the disability evaluation to 70 percent in July 2012, the May 2014 Informal Hearing Presentation asserts that a rating higher than 70 percent is warranted.  In light of the Veteran's assertion and the length of time since the last examination, additional VA examinations are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.").  

On remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from April 2012 to the present pertaining to the Veteran's service PTSD.  Any such records should then be associated with the claims folder.

2.  Attempt to obtain all private treatment records dated from April 2012 to the present pertaining to the Veteran's service connected PTSD.  Any such records should then be associated with the claims folder.

3.  After any records requested above are obtained, schedule the Veteran for a VA psychiatric examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



